Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered. 

Response to Amendment
The amendment filed on 08/16/2021 has been entered. Modified grounds of rejection are presented which were necessitated by amendment.  
Status of Claims
Claim 1 has been amended. Claim 3 has been added. Claims 1-3 remain pending in the current application with claim 1 being the independent claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. According to claim 3 the amount of H in the martensitic stainless steel comprises "0.0005% or less", however claim 1  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al. (JP-2001049399-A, see machine translation unless otherwise noted, hereinafter Uehara), and further in view of Lee et al. (KR-20030013806-A, see machine translation unless otherwise noted, hereinafter Lee).
Regarding claim 1, Uehara teaches a high-hardness martensitic stainless steel suitable for use in applications that require both excellent corrosion resistance and high hardness ([0001]).  

 The broad range of Uehara overlaps the claimed ranges of C, Ni, P, S, Cu, and Fe and inevitable impurities; and encompasses the claimed ranges of Si, Mn, Cr, Mo, W, N, B, Al, Ti, Nb, and V.
 The composition range of instant claim 1 and broad range composition of Uehara are summarized in the table below. 
 
Instant Claim 1 (wt.%)
Uehara Broad Range (wt.%)
C
 0.35 - 0.50
0.4-0.6
Si
 0.20 - 0.40
<2
Mn
0.2 - 0.4
<2
Ni
 0.05< 0.25
0.1-2.5
Cr
15.0 - 17.0
11.0-18.0
Mo
2.0 -3.0
1.0-3.0
W
0.1 - 0.3
<1.0
N
0.15 - 0.20
0.04-0.25
B
0.001 - 0.003
 0.10 or less
Fe and inevitable impurities 
 Balance 
 Balance
Impurities: 
 
 
P
< 0.025
preferably low
S
< 0.005
preferably low
Cu
< 0.1
0.1-2.0
Al
< 0.05
 0.10% or less

< 0.02
< 0.25
Nb
< 0.02
< 0.25
V
< 0.15
< 0.25
O
0.003 or less and more than 0
 ---
H
0.001 or less and more than 0
 ---


Uehara is silent on amounts of O or H in the steel. 
Lee teaches a martensitic stainless steel with improved corrosion resistance and strength (Section: Background-Art; ¶1, pg. 2). Lee further teaches in the case of oxygen and hydrogen which causes brittleness, the limit of O and H is set to be 0.01% by weight or less which can be easily managed in the current steelmaking process (Section: Tech-Solution; Sub-Section: 10. Phosphorus (P), sulfur (S), oxygen (O), hydrogen (H); ¶1, pg. 6). This range of O and H encompasses the claimed range. 
It would be obvious to one of ordinary skill in the art at the date of filing to minimize the O and H content of the martensitic stainless steel of Uehara since Lee teaches that O and H cause brittleness and that the O and H can be easily managed by current steelmaking processes. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 

Regarding the preamble “for a fuel injection member” is intended use. The intended use of the instantly claimed martensitic stainless steel is noted, however, the intended use does not patentably distinguish said claimed martensitic stainless steel over the prior art.

Regarding claim 3, applicant is reminded that the claim is rejected being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends as stated above in the 112(d) rejection. 
Uehara modified by Lee teaches 0.01% by weight or less of H (Section: Tech-Solution; Sub-Section: 10. Phosphorus (P), sulfur (S), oxygen (O), hydrogen (H); ¶1, pg. 6) which encompasses the claimed range.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uehara and Lee as applied to claim 1 above, and further in view of Oishi et al. (JP-2008038167-A, see machine translation version unless noted, hereinafter Oishi).
Regarding claim 2, Uehara teaches a high-hardness martensitic stainless steel for use in applications that require both excellent corrosion resistance and high hardness ([0001]). However, Uehara are silent on using martensitic stainless steel as a fuel injection member. 
.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US-20100054649-A1, hereinafter Yamada), further in view of Hamano et al. (US-20050271541-A1, hereinafter Hamano) and Lee. 
Regarding claim 1, Yamada teaches a high-strength martensitic stainless steel which has excellent corrosion resistance, superior cold workability and hot workability, and has high levels of strength ([0003]). 
Yamada further teaches a broad range composition comprising by weight of 0.35 to 0.45% of C, not more than 0.2% of Si, not more than 0.3% of Mn, not more than 0.02% of P, not more than 0.02% of S, 15 to 17% of Cr, 1.5 to 2.5% of Mo, 0.001 to 0.003% of B, 0.15 to 0.25% of N, 0.1 to 0.2% W, and the balance is Fe and unavoidable impurities ([0010]-[0011]).
Yamada further teaches that Ni and Cu can be added to the alloy as long as the amounts added do not increase the retained austenite by 10% or more ([0063]). 
A summary of the ranges as taught by Yamada and instant claim 1 are presented in the table below.

Instant Claim 1 (wt.%)
Yamada Broad Alloy (wt.%)
C
 0.35 - 0.50
0.35 - 0.45
Si
 0.20 - 0.40
0.2 or less
Mn
 0.2 - 0.4
0.3 or less
Ni
0.05 < 0.25
---
Cr
15.0 - 17.0
15 to 17
Mo
 2.0 - 3.0
1.5 to 2.5
W
 0.1 - 0.3
0.1 to 0.2
N
 0.15 - 0.20
0.15 - 0.25
B
 0.001 - 0.003
0.001 - 0.003
Fe and inevitable impurities 
 Balance 
 Balance
Impurities: 
 
 
P
< 0.025
0.02 or less
S
< 0.005
0.02 or less
Cu
< 0.1
---
Al
< 0.05
---
Ti
< 0.02
---
Nb
< 0.02
---
V
< 0.15
---
O
0.003 or less and more than 0
---
H
0.001 or less and more than 0
---


The broad range of Yamada overlaps the claimed ranges of Si, Mn, Mo, and Fe and inevitable impurities; is within the claimed ranges of C, W, and P; has the same ranges of Cr and B; and encompasses the claimed ranges of N and S.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
However, Yamada does not specify an amount of nickel that can be added. Hamano teaches a high-hardness martensitic stainless steel excellent in corrosion resistance ([0003]). Hamano further teaches adding 0.05-3.0 wt.% nickel as a potent austenite stabilizing element 
It would have been obvious to one of ordinary skill, in the art at the time of filling, to have modified the high-strength martensitic stainless steel of Yamada with the Ni teachings of Hamano since Hamano teaches an excellent corrosion resistance high-strength martensitic stainless steel. Combining the teaching of Hamano of 0.05 wt.% or more of Ni with the limitation of Yamada that the amounts of Ni added do not increase the retained austenite by 10% would have allowed an artisan of ordinary skill to select a range on Ni improve the steels corrosion resistance and toughness while also meeting the claim limitation. There would have been a reasonable expectation of a modified Yamada possessing improved corrosion resistance and toughness.  
Yamada is silent on amounts of O or H in the steel. 
Hamano teaches O is preferably suppressed to a lower level because it allows a large amount of oxide to remain in the steel, to thereby extremely degrade the corrosion resistance and toughness and that the amount of addition is therefore limited to 0.020% or less ([0024]).
Lee teaches a martensitic stainless steel with improved corrosion resistance and strength (Section: Background-Art; ¶1, pg. 2). Lee further teaches in the case of oxygen and hydrogen which causes brittleness, the limit of O and H is set to be 0.01% by weight or less which can be easily managed in the current steelmaking process (Section: Tech-Solution; Sub-Section: 10. Phosphorus (P), sulfur (S), oxygen (O), hydrogen (H); ¶1, pg. 6). This range of O and H encompasses the claimed range. 

Regarding the preamble “for a fuel injection member” is intended use. The intended use of the instantly claimed martensitic stainless steel is noted, however, the intended use does not patentably distinguish said claimed martensitic stainless steel over the prior art.
Regarding claim 3, applicant is reminded that the claim is rejected being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends as stated above in the 112(d) rejection. 
Yamada modified by Lee teaches 0.01% by weight or less of H (Section: Tech-Solution; Sub-Section: 10. Phosphorus (P), sulfur (S), oxygen (O), hydrogen (H); ¶1, pg. 6) which encompasses the claimed range.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Lee and Hamano as applied to claim 1 above, and further in view of Oishi.
Regarding claim 2, Yamada teach high-hardness martensitic stainless steel for use in applications that require both high hardness and wear resistance ([0005]). Hamano teach martensitic stainless steel for use in applications that require corrosion resistance, hardness 
	Oishi discloses that martensitic stainless steel has high strength and high corrosion resistance ([0005], lines 75-76) and can be used in fuel injection members ([0001]). Note that a modified Yamada martensitic stainless steel would be expected to possess hardness, and improved corrosion resistance and toughness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used modifies Yamada martensitic stainless steel to make a fuel injector with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 08/16/2021, for rejection under 35 USC§ 103 as being unpatentable over Uehara, over Uehara and Oishi, over Yamada, and over Yamada and Oishi have been fully considered and given appropriate weight. The amendments to the claims necessities that the rejection of the claims over Uehara, over Uehara and Oishi, over Yamada, and over Yamada and Oishi are modified by Lee and are presented above.
In response to particular arguments of the 35 USC§ 103 rejection filed in the remarks: 
(1) Over Uehara: “in all the embodiments of Uehara, it failed to teach a specific stainless steel that satisfy the alloy composition range of the claimed invention” and “As relatively known in the field of alloy compositions, even if the content of alloy is different by only one single composition, the overall characteristic would be different. In5 the technical field, it is also well-known that the entire combination of alloy elements having the designated contents 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP §2123 (I). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP §2123 (II).
 In this case, even though the specific stainless steel do not satisfy the alloy composition range of the claimed invention, the broad range overlaps. 
(2) Over Uehara: O and H content.
See above 35 USC§ 103 over Uehara in further view of Lee.
(3) Over Yamada and Hamano: O and H content.
See above 35 USC§ 103 over Yamada and Hamano in further view of Lee.
(4) Over Yamada and Hamano: Si content.
Yamada teaches an upper limit of 0.2 wt.% Si ([0010]) which overlaps the Si compositional range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           

/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734